PER CURIAM.
By this interlocutory appeal, the appellant seeks review of an order denying a motion for garnishment after judgment and granting a motion to quash same.
The appellant has not favored us with the original judgment, the motion for garnishment or the motion to quash. Therefore, we have no alternative but to affirm the action of the trial judge here under review. Best v. Barnette, Fla.App.1961, 130 So.2d 90; Santona-Nervia Corporation v. Publix Market, Inc., Fla.App.1962, 146 So.2d 394; Curtiss-Wright Corporation v. King, Fla.App.1968, 207 So.2d 294; Jones v. First National Bank in Fort Lauderdale, Fla.App.1969, 226 So.2d 834; Rule 4.2, subd. d, F.A.R., 32 F.S.A.
Affirmed.